Citation Nr: 0013429	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-00 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946, and from April 1948 to January 1966.  This matter comes 
to the Board of Veterans' Appeals (Board) from an October 
1997 decision by the RO that denied service connection for 
dental trauma resulting in the loss of 2 upper front teeth 
and for a dental injury from service trauma for the purpose 
of receiving VA dental outpatient.  The Board construes this 
as only one issue, being entitlement to service connection 
for residuals of dental trauma.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of 
dental trauma.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
dental trauma is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from March 1944 to June 
1946, and from April 1948 to January 1966.

[In reporting teeth numbers in service medical records, the 
Board has converted to the current numbering system.]  The 
veteran's service entrance examination is not of record.  
Service medical records show that he was referred for 
emergency dental treatment while he was hospitalized in July 
1944 for a bilateral inguinal hernia.  It was reported that 
he a toothache.  Examination showed a periapical abscess of 
tooth number 8, tooth number 16 was carious and non-
restorable, and he had mild pulpitis of tooth number 18.  
Teeth number 8 and 16 were extracted.  Dental survey also 
noted teeth numbers 3, 6, 10, 17, 18, 21, 30 and 31 were 
carious, but restorable, and tooth 19 was missing.  It was 
reported that he had slight dental calculus.  Later during 
the same hospital admission, carious tooth number 3 was also 
extracted, and it was noted that that an appointment was made 
for additional dental treatment for other carious teeth.  In 
January 1945 the veteran was admitted for treatment of 
cellulitis over the left mandible secondary to impacted tooth 
32.  On the June 1946 service separation examination, it was 
noted that that the veteran was missing teeth 3, 8, 16, 19, 
and 32.   

In an April 1947 application for VA outpatient dental 
treatment, the veteran indicated he had fillings and 
extractions in service and that he was treated for trench 
mouth in 1945.  There was no mention of any dental trauma.

He underwent an April 1947 dental examination for the purpose 
of receiving VA treatment.  As to the upper front teeth, the 
examination showed tooth number 7 had a filling, tooth number 
8 was missing, tooth number 9 was normal, and tooth number 10 
had caries.  There was no mention of any dental trauma.  
Dental treatment was approved by the VA in January 1948.  As 
to the upper front teeth, the treatment authorized consisted 
of placement of pontics for missing tooth number 8, 3/4 crowns 
on teeth 7 and 9, and restoration of carious tooth number 10.

On the April 1948 service entrance examination, it was noted 
that that the veteran was missing teeth numbers 3, 8, 16, 19, 
and 32.  The dental records for the veteran's remaining 
service show he received additional subsequent dental 
treatment, including restoration of carious teeth, prosthetic 
work for missing teeth, and prophylaxis, but do not reflect a 
notation of dental trauma or any dental condition.  
Periodontal disease involving the veteran's remaining upper 
front teeth (numbers 7, 9, and 10) was noted in September 
1963, and these teeth were then extracted.

In the veteran's October 1965 service separation examination 
by Medical Board, it was noted that teeth number 7-10 were 
missing and were replaced by dentures.  It was also noted 
that he was missing 7 other teeth, all molars.  

In September 1997 the filed a claim for service connection 
for the loss of two upper front teeth as the result of a blow 
to the mouth during service.  In his January 1998 substantive 
appeal, he related that his 4 upper front teeth were loosened 
during basic training when he was kicked in the mouth on the 
infiltration course.  He said he believed this is what caused 
him to later have the teeth extracted.

At an April 1999 RO hearing, the veteran stated that he was 
struck in the mouth during boot camp in 1944, and that this 
caused his 4 upper front teeth to become loose.  He said he 
did not immediately seek dental treatment but later he went 
to a service dental clinic sometime while still in boot camp.  
He claimed that the front upper teeth were "firmed up," but 
later again became loose and had to be extracted.

II.  Analysis

The veteran seeks service connection for his missing 4 upper 
front teeth which he claims resulted from dental trauma 
during service.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment. 38 
C.F.R. § 4.149 (1998).  The basic provisions of the above old 
regulations are now found together in revised 38 C.F.R. 
§ 3.381 (1999).  

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
1999); 38 C.F.R. § 17.161(c) (1999).

The veteran claims service connection should be established 
for his 4 missing upper front teeth, for VA dental treatment 
purposes, because he believes this condition was caused by 
dental trauma in service.  He alleges that the dental trauma 
in service consisted of a blow to his mouth in boot camp in 
1944 that caused loosening of his upper front teeth, which 
later had to be extracted.

The veteran's claim presents the threshold question of 
whether he has submitted competent evidence to demonstrate 
that his claim is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claim, and the claim must be denied.  
Id.

A well-grounded claim for service connection requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some circumstance, 
lay evidence), and of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Contrary to the veteran's current assertion that he had his 4 
upper front teeth loosened by trauma from a blow to the mouth 
in boot camp in 1944, his service medical records show that 
he had dental disease of tooth number 8 in 1944 which 
required extraction of that tooth at that time.  Many years 
later, during service in 1963, he had extraction of the 
remaining upper front teeth (teeth numbers 7, 9, and 10) 
because of periodontal disease.  There is nothing in the 
record to suggest that the dental disease necessitating the 
extractions was due to a loosening of the teeth by trauma.  
The service records show treatment for dental disease, not 
trauma.  The veteran himself, when first claiming VA dental 
treatment in 1947, listed dental conditions in service, but 
did not mention any dental trauma.  The service medical 
records do not suggest that any additional tooth extractions 
or other dental conditions in service were associated with 
trauma.

The veteran, as a layman, has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such matters do not serve to make his claim 
well grounded.  Grottveit, supra.  The veteran has not 
presented any competent medical evidence to link any current 
dental condition, including absence of his 4 upper front 
teeth, to any service trauma.  Without such competent medical 
evidence of causality, the claim for service connection for a 
dental condition due to service trauma is not plausible and 
must be denied as not well grounded. 38 U.S.C.A. § 5107(a); 
Caluza; supra.


ORDER

Service connection for residuals of dental trauma is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 


